DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an electronic subscriber identity module, a subscriber identity module, a second subscriber identity module, an electronic subscriber identity module in claims 8, 10, 11, and 14-17.
Because these claim limitations) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagao (2020/0021984).
Regarding claims 1, 10, 14, 17, and 20, Nagao discloses a method and a device (mobile device 100 in figure 1 and 2), comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: facilitating receiving information regarding a characteristic of a potential connection, by a user device, to respective network devices of a group of provider networks (see mobile network operators (MNO 1 and MNO 2 in figure 2; a mobile device may periodically check and/or otherwise determine the speed and/or bandwidth availability of networks associated with one or more MNOs in paragraph 0006), facilitating selecting an identifier resource from a group of identifier resources, the group comprising the identifier resources available to the user device for a connection to a corresponding network device of a provider network from the respective network devices of the group of provider networks, resulting in a selected identifier resource (see a mobile device to identify and selectively connect to one of a plurality of mobile 
Regarding claims 2, 11, and 18, Nagao discloses wherein the operations further comprise receiving a selection condition from the user device, and wherein the selecting the identifier resource is based on the selection condition (see the selection condition such as the measured speed and/or bandwidth availability of the one or more networks in paragraph 0006). 
Regarding claims 3, 13, and 19, Nagao discloses wherein the selection condition comprises a condition identified based on input collected via a user interface of the user device (see user input in paragraphs 0007, 0035). 
Regarding claims 4 and 12, Nagao discloses wherein the selection condition comprises a connection cost condition, wherein the characteristic of the potential connection comprises a connection cost characteristic of the potential connection, and wherein the selecting the identifier resource based on the selection condition comprises selecting the identifier resource corresponding to the network device of the provider network that is determined to be able to 
Regarding claim 5, Nagao disclose wherein the connection cost condition comprises a lowest connection cost condition (see the lowest available network access costs in paragraph 0033). 
Regarding claim 6, Nagao discloses wherein the selection condition comprises a connection bandwidth condition, wherein the characteristic of the potential connection comprises a connection bandwidth characteristic of the connection, and wherein the selecting the identifier resource based on the selection condition comprises selecting the identifier resource corresponding to the network device of the provider network that is determined to be able to provide the connection with the connection bandwidth characteristic that satisfies the connection bandwidth condition (see a particular network is a preferred network by comparing the bandwidth availability of the one or more networks in paragraphs 0006, 0033). 
 	Regarding claim 7, Nagao discloses wherein the connection bandwidth condition comprises a highest connection bandwidth condition (see highest bandwidth in paragraph 0033). 
Regarding claims 8 and 16, Nagao discloses wherein the identifier resource comprises an electronic subscriber identity module (see e-SIM in figure 1). 
Regarding claim 9, Nagao discloses wherein the selecting the identifier resource from the group of identifier resources is performed on a per session basis (see available MNOs 102 may be checked periodically, in response to the occurrence of one or more events (e.g., the mobile 
 	Regarding claim 15, Nagao discloses wherein the subscriber identity module is a first subscriber identity module, wherein the network device is a first network device of a first provider network, and wherein the selecting the network device of the provider network comprises, based on an additional connection to be established by the user device, selecting a second network device of a second provider network corresponding to a second subscriber identity module (see multiple e-SIMs connect to multiple MNOs in figures 1 and 2). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472